DETAILED ACTION

Claims status
In response to the application/amendment filed on 10/05/2021, claims 1-20 are currently pending for the examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
After conducting a complete search and consideration, claims 1-20 are found to be allowable. Claims 1-20 are considered allowable since no prior art reference alone or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including: 
“1.  A resource selection method for service data transmission, comprising: obtaining, by a terminal, first configuration information, wherein the first configuration information comprises a first service feature parameter and a first resource parameter corresponding to the first service feature parameter; obtaining, by the terminal, to-be-sent service data and a second service feature parameter corresponding to the to-be-sent service data; determining, by the terminal based on the first service feature parameter, the second service feature parameter, and the first resource parameter, a second resource parameter for transmitting the to-be-sent service data; selecting, by the terminal based on the second resource parameter, an available resource for transmitting the to-be-sent service data; and transmitting, by the terminal, the to-be-sent service data by using the available resource.” in combination with other claim limitations as specified in claims 1-20.
obtaining, by a terminal, first configuration information, wherein the first configuration information comprises a first service feature parameter and a first resource parameter”. Kimura’s figure 15 further discusses the method to acquire the target signal, i.e., to-be-sent service data, and further acquires a condition of parameters, i.e., second service feature parameter, that includes data sub-symbol length and the subcarrier interval for identifying the reception device. Thus, Kimura’s steps S206-S208 meets the claimed limitations “obtaining, by the terminal, to-be-sent service data and a second service feature parameter corresponding to the to-be-sent service data.”
However, neither Kimura nor Chun teaches the method wherein “determining, by the terminal based on the first service feature parameter, the second service feature parameter, and the first resource parameter, a second resource parameter for transmitting the to-be-sent service data…” In accordance with the Examiner’s best judgement, the best prior arts found during prosecution with respect to independent claims 1-20 fail to, either singularly or in combination, to anticipate or render the claim features obvious, particularly the combination of features of the independent 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAI AUNG whose telephone number is (571)272-3507.  The examiner can normally be reached on Monday-Friday, Alt Fridays, 7:30 AM- 5:00 PM (EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.